Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered November 7, 2007, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree, and sentencing him, as a second violent felony offender, to a term of seven years, unanimously affirmed.
The court properly denied defendant’s suppression motion. Late at night, police officers received a radio transmission about a gunpoint robbery which contained the location of the crime and a description of the robber. Shortly after the robbery the officers saw defendant, who approximately matched the description, near the site of the robbery. The circumstances provided, at least, an objective credible reason (see People v De Bour, 40 NY2d 210, 223 [1976]) to ask defendant for information. Since the lighting was dim, the officers asked defendant to come closer. As defendant approached, the officers observed that he was walking at an angle, that his left bicep was stiff by his side while his left forearm was held at his waist, and that he was shifting his body weight to his left side. An officer testified that, based on his experience, this pattern of conduct signified an at*477tempt to conceal a handgun. We conclude that defendant’s behavior, coupled with the circumstances suggesting his possible involvement in the robbery, provided reasonable suspicion to justify a frisk (see People v Soto, 266 AD2d 74 [1999], lv denied 94 NY2d 925 [2000]; compare People v Powell, 246 AD2d 366 [1998], appeal dismissed 92 NY2d 886 [1998]).
Motion seeking leave to file pro se brief denied.
Concur—Andrias, J.P., Nardelli, Moskowitz, Renwick and Freedman, JJ.